[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                               JULY 6, 2009
                             No. 08-15672                    THOMAS K. KAHN
                         Non-Argument Calendar                   CLERK
                       ________________________

                Agency Nos. A097-194-573, A097-194-574

YONEL FERNANDO FERNANDEZ,
NANCY GUADALUPE FERNANDEZ,
YONEL ANDRE FERNANDEZ,
IVONNE ASHTON FERNANDEZ,

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                               (July 6, 2009)

Before CARNES, PRYOR and FAY, Circuit Judges.

PER CURIAM:
       Yonel Fernando Fernandez, his wife Nancy Guadalupe Fernandez, and their

two children, Yonel Andre Fernandez and Invonne Ashton Fernandez, are natives

and citizens of Peru. They seek review of the Board of Immigration Appeal’s

order affirming the denial of their claims for asylum, withholding of removal and

relief under the United Nations Convention Against Torture (CAT).1 The IJ

initially granted Fernandez’s asylum claim, but later reopened the proceedings

after the government showed that Peruvian police reports that Fernandez had

submitted were fraudulent. Based on that new evidence, the IJ made an adverse

credibility determination against Fernandez, reversed its earlier decision, and

denied Fernandez’s claims for relief. The BIA affirmed.

       We review the BIA’s decision and any portion of IJ’s decision that the BIA

expressly adopts. See Chen v. United States Att’y Gen, 463 F.3d 1228, 1230 (11th

Cir. 2006). Here the BIA’s order expressly adopted the IJ’s decision as a whole,

and so we will review the IJ’s decision as if it were the BIA’s. Id. The IJ’s factual

determinations are reviewed under the highly deferential “substantial evidence”

test. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). Under the

substantial evidence test, we must affirm the agency’s decision “if it is supported

by reasonable, substantial, and probative evidence on the record considered as a



       1
          For convenience, we will refer to the petitioners collectively as “Fernandez,” unless
context requires otherwise.
                                                 2
whole.” Id. at 818. The agency’s factual findings are conclusive “unless a

reasonable factfinder would be compelled to conclude to the contrary.” Yang v.

United States, 418 F.3d 1198, 1201 (11th Cir. 2005). An adverse credibility

determination is a finding of fact evaluated under the substantial evidence test. See

D-Muhumed v. United States Att’y Gen, 388 F.3d 814, 818–19 (11th Cir. 2004).

“Once an adverse credibility finding is made, the burden is on the applicant alien to

show that the IJ’s credibility decision was not supported by ‘specific, cogent

reasons’ or was not based on substantial evidence.” Forgue v. United States Att’y

Gen., 401 F.3d 1282, 1287 (11th Cir. 2005).

      Fernandez contends that the IJ’s adverse credibility finding was improper.

We disagree because the IJ supported its adverse credibility finding with “specific,

cogent reasons.” Id. Specifically, the IJ based its adverse credibility determination

after determining that Fernandez had submitted fraudulent documents, purporting

to be Peruvian police reports, to support his alleged persecution. The record

supports that finding, most notably with the fact that a commander of the Peruvian

National Police stated that the reports were not authentic. He noted, for example,

that the officers named in the purported reports were not members of the police

department during the relevant years and that the seals on the reports were not the

official seals used by the police department. That is substantial evidence to support

an adverse credibility determination.
                                          3
      Fernandez argues that the IJ did not submit the police reports for forensic

testing. He adds that he was never convicted of fraud and that the IJ found his

testimony credible at the initial asylum hearing. Those arguments are

unpersuasive. It is Fernandez’s burden “to show that the IJ’s credibility decision

was not supported by ‘specific, cogent reasons’ or was not based on substantial

evidence,” Forgue, 401 F.3d at 1287. He has not done that. The IJ considered the

all of the evidence submitted by Fernandez and found that his use of the fraudulent

police reports fatally undermined his claims for relief. In light of the IJ’s adverse

credibility finding, substantial evidence supports the denial of Fernandez’s claim

for asylum. See id. at 1287–88.

      Fernandez has abandoned his additional claims for withholding of removal

and CAT relief by not arguing them on appeal. See Sepulveda v. United States

Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).

      PETITION DENIED.




                                           4